 

Exhibit 10.1

 



Execution Version

 

TENTH AMENDMENT TO CREDIT AGREEMENT

 

This TENTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 15, 2020 (this
“Amendment”), is entered into by and among GLOBAL EAGLE ENTERTAINMENT INC., a
Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto (the “Guarantors” and, together with the Borrower being
collectively referred to as the “Loan Parties”), the Lenders party hereto and
CITIBANK, N.A., as administrative agent (in such capacity, together with its
successors and permitted assigns in such capacity, the “Administrative Agent”),
and is made with reference to the Credit Agreement, dated as of January 6, 2017,
as amended by the First Amendment and Limited Waiver to Credit Agreement, dated
as of May 4, 2017, the Amendment to First Amendment and Limited Waiver to Credit
Agreement and Second Amendment to Credit Agreement, dated as of June 29, 2017,
the Third Amendment to Limited Waiver to Credit Agreement and Third Amendment to
Credit Agreement, dated as of October 2, 2017, the Fourth Amendment to Limited
Waiver to Credit Agreement and Fourth Amendment to Credit Agreement, dated as of
October 31, 2017, the Fifth Amendment to Limited Waiver to Credit Agreement and
Fifth Amendment to Credit Agreement, dated as of December 22, 2017, the Sixth
Amendment to Credit Agreement, dated as of March 8, 2018, and the Omnibus
Incremental Term Loan and Seventh Amendment to Credit Agreement and Amendment to
Security Agreement, dated as of July 19, 2019, the Eighth Amendment to Credit
Agreement, dated as of April 7, 2020, and the Ninth Amendment to Credit
Agreement, dated as of April 9, 2020 (as so amended, the “Credit Agreement”),
among the Borrower, the Guarantors party thereto, the lenders and letter of
credit issuers party thereto and the Administrative Agent.

 

W  I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders consent to certain matters,
and amend certain provisions of the Credit Agreement, in each case, as provided
for herein; and

 

WHEREAS, on the terms and subject to the conditions set forth herein, in
accordance with Section 10.01 of the Credit Agreement, the undersigned Lenders
(constituting at least Required Lenders) consent to certain matters, and agree
to amend certain provisions of the Credit Agreement, in each case, as set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound hereby, agree as follows:

 

SECTION 1.      Definitions. Each capitalized term used and not otherwise
defined in this Amendment shall have the meaning assigned to such term in the
Credit Agreement after giving effect to this Amendment (the “Amended Credit
Agreement”).

 

SECTION 2.      Amendments to the Credit Agreement. Upon the occurrence of the
Effective Date (as defined in Section 4 hereof), the following amendments are
hereby made to the Credit Agreement:

 

(a)         The definition of “New Incremental Term Lender Advisor” set forth in
Section 1.01 of the Credit Agreement shall be amended and restated in its
entirety as follows:

 





 

 

 

" New Incremental Term Lender Advisor” means each of the Lenders’ Advisors under
and as defined in the Tenth Amendment to Credit Agreement, dated as of April 15,
2020, among the Borrower, the Guarantors party thereto, the Lenders party
thereto and the Administrative Agent.

 

(b)           Section 6.01(a) of the Credit Agreement is hereby deleting the
proviso at the end thereof and inserting the following in lieu thereof:

 

"provided that, solely with respect such financial statements to be provided for
the fiscal year ended December 31, 2019, (i) the Borrower shall not be required
to deliver such financial statements to the Administrative Agent until May 14,
2020 (as such deadline may be extended from time to time by an order of the U.S.
Securities Exchange Commission) and (ii) such financial statements may be
subject to a “going concern” qualification;".

 

(c)           Section 6.01(b) of the Credit Agreement is hereby amended by
adding the following proviso at the end thereof:

 

"provided that, solely with respect such financial statements to be provided for
the fiscal quarter ended March 31, 2020, the Borrower shall not be required to
deliver such financial statements to the Administrative Agent until June 29,
2020 (as such deadline may be extended from time to time by an order of the U.S.
Securities Exchange Commission);".

 

(d)            Section 6.01(c) of the Credit Agreement is hereby amended by
adding the following proviso at the end thereof:

 

"provided that, solely with respect to the Projections required to be delivered
in fiscal year 2020 in respect of fiscal year 2020, such Projections shall not
be required to be delivered to the Administrative Agent until June 1, 2020;".

 

(e)         Section 6.17 of the Credit Agreement is hereby amended by adding the
following proviso at the end thereof:

 

"provided that, any such conference call relating to a period covered by
financial statements furnished hereunder with respect to the fiscal year ended
December 31, 2019 and the fiscal quarter ended March 31, 2020 shall in no event
be required to be held until after the date of delivery to the Administrative
Agent of the applicable financial statements in accordance with Section 6.01(a)
or 6.01(b), as applicable”.

 

(f)            Section 7.11 of the Credit Agreement is hereby amended by
deleting from the chart contained therein the Test Period (and related required
Consolidated First Lien Net Leverage Ratio) ending on March 31, 2020.

 

(g)           Section 10.04(a) of the Credit Agreement is hereby amended by
inserting the following immediately after the words “including, without
limitation, the reasonable and documented fees, costs and expenses of the New
Incremental Term Lender Advisor,” appearing therein: “subject to the terms of
the applicable fee and/or engagement letters of such parties executed by the
Borrower,”.

 

SECTION 3.      Consent to Second Lien Amendment; Certain Acknowledgments. The
Lenders party hereto (constituting at least the Required Lenders) hereby (a)
consent to the Loan

 





 

 

Parties’ execution, delivery and performance of the Third Amendment to
Securities Purchase Agreement attached hereto as Exhibit A (the "Second Lien
Amendment”), and the transactions contemplated thereby, and (b) acknowledge and
agree that the financial covenant contained in Section 7.11 of the Credit
Agreement for the Test Period ending on December 31, 2019 shall not be required
to be computed until the relevant Compliance Certificate for the Fiscal Year
then ended is required to be delivered pursuant to Section 6.01.

 

SECTION 4.      Conditions to Agreement. This Amendment shall become effective
on the date hereof (the “Effective Date”) immediately upon the satisfaction of
each of the following conditions:

 

(a)           the Administrative Agent shall have received a counterpart
signature page of this Amendment, duly executed and delivered by the Borrower
and each other Loan Party and Lenders constituting Required Lenders;

 

(b)           the Administrative Agent shall have received a fully executed copy
of the Second Lien Amendment;

 

(c)           the Borrower shall have executed and delivered to (i) Gibson, Dunn
& Crutcher LLP, as counsel retained by certain of the Term Lenders (the “Ad Hoc
Group”), and (ii) Rothschild & Co US Inc. ("Rothschild & Co”), as financial
advisor retained by the Ad Hoc Group (collectively, the “Lenders’ Advisors”), an
executed counterpart of an engagement letter in form and substance satisfactory
to the Lenders’ Advisors and the Borrower regarding the retention of Rothschild
& Co as financial advisor to the Ad Hoc Group (the “Engagement Letter”);

 

(d)           each of the Lenders’ Advisors shall have received payment (in
cash) of all professional fees and expenses incurred and unpaid as of the
Effective Date due and payable under, and to the extent set forth in, (i) the
Engagement Letter in respect of amounts due to Rothschild & Co and (ii) Section
10.04 of the Credit Agreement in respect of amounts due to Gibson, Dunn &
Crutcher LLP, and in each case for which invoices have been presented at least
one (1) Business Day prior to the Effective Date; and

 

(e)           the Borrower shall have paid in full in cash all interest in
respect of the Loans that was due and payable on or prior to the Effective Date
and outstanding immediately prior to giving effect to this Amendment.

 

SECTION 5.      Representations and Warranties. Each Loan Party party hereto
hereby represents and warrants to the Administrative Agent and each Lender (in
each case solely with respect to itself), in each case as of the Effective Date,
that:

 

(a)           Such Loan Party has the requisite power and authority, and the
legal right, to enter into this Amendment. Such Loan Party has taken all
necessary corporate or other organizational action to authorize the execution,
delivery and performance of this Amendment. This Amendment constitutes a legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

 





 

 

(b)           The representations and warranties made by such Loan Party
pursuant to Article

 

5 of the Amended Credit Agreement are true and correct in all material respects
on and as of the Effective Date, after giving effect to this Amendment and the
Second Lien Amendment, as if made on and as of such date except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties were true and correct in all
material respects on and as of such earlier date; provided that any
representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language is true and correct (after giving effect to
any qualification therein) in all respects on such respective dates.

 

(c)           Immediately after giving effect to this Amendment and the Second
Lien Amendment, no Default or Event of Default has occurred and is continuing on
and as of the Effective Date or will result from the consummation of the
transactions contemplated by this Amendment.

 

SECTION 6.      Supplemental Covenants. The Borrower agrees to comply with the
following additional covenants commencing on the Effective Date, in each case
notwithstanding any provision to the contrary set forth in the Credit Agreement;
provided that any failure by the Borrower to comply with any covenant or
agreement set forth in clauses (a)- (e) below within one (1) Business Day after
the due date therefor shall constitute an immediate Event of Default under the
Credit Agreement:

 

(a)           The Borrower hereby acknowledges, confirms and reaffirms its
payment and reimbursement obligations under Section 10.04 of the Credit
Agreement, including the fees and disbursements of the Lenders’ Advisors
(defined in the Credit Agreement (as amended hereby) as the “New Incremental
Term Lender Advisors”) pursuant thereto, subject to the terms of the applicable
fee and/or engagement letters of such parties executed by the Borrower. The
Borrower shall pay any and all reasonable and documented fees and expenses of
each Lenders’ Advisor promptly after receipt of an invoice therefor, subject to
the terms of the applicable fee and/or engagement letters of such parties
executed by the Borrower.

 

(b)           The Borrower covenants and agrees that, commencing on the
Effective Date, and thereafter as provided in the last sentence of this clause
(b), the Borrower shall furnish to each of the Lenders’ Advisors and the
Administrative Agent, (i) a rolling thirteen-week budget cash flow forecast on a
consolidated basis for the Borrower and its Subsidiaries, prepared in good faith
by the Borrower and based upon assumptions that the Borrower believes to be
reasonable at the time of delivery, in the form (including the line-item
reporting) attached hereto as Exhibit B, setting forth, among other items, cash
flows, budgeted cash receipts, budgeted disbursement amounts, budgeted liquidity
and budgeted professional fees, and (ii) a variance report for the prior week as
compared to the applicable previously furnished forecast, which variance report
shall include a description of material variances in actual results for each
line item as compared to the forecasted results for such line item; provided
that such items described in the foregoing clauses (i) and (ii) shall be treated
as confidential information delivered on a “professional eyes only” basis in
accordance with confidentiality agreements entered into between such Lenders’
Advisors and the Administrative Agent, as applicable, and the Borrower. The
rolling thirteen-week budget cash flow forecast shall be updated every four
weeks and the material variance report shall be distributed weekly on each
Wednesday for the prior week.

 

(c)           The Borrower covenants and agrees to maintain at all times an
aggregate amount of unused Revolving Credit Commitments plus the aggregate
amount of unrestricted

 





 

 

cash and Cash Equivalents of the Borrower and its Subsidiaries of not less than
$17,500,000.

 

(d)         Without limiting the provisions of Section 6.17 of the Amended
Credit Agreement, the Borrower covenants and agrees that, after the Effective
Date, the Borrower shall cause senior management of the Borrower and use
commercially reasonable efforts to cause its advisors to (i) be available to
participate on such conference calls as the Lenders’ Advisors or the
Administrative Agent may separately request, on no less than a bi-weekly basis,
at mutually agreed times with each such requesting party during normal business
hours, to discuss the financial results and the financial condition of the
Borrower and its Subsidiaries and such other matters as the Lenders’ Advisors or
the Administrative Agent, as applicable, may reasonably request and (ii)
participate in other calls or provide such other information regarding the
financial results, the financial condition, and the business affairs of the
Borrower and its Subsidiaries and such other matters, in each case as the
Lenders’ Advisors or the Administrative Agent may reasonably request.

 

(e)           On or before the date that is five (5) Business Days after the
Effective Date, the Borrower shall (i) establish a committee of its board of
directors consisting of at least three members, each of whom is a Qualified
Independent Director (as defined below) (the “Strategic Transaction Committee”),
for the purpose of exploring financing, recapitalization, strategic transactions
and other similar opportunities and transactions for the Borrower and its
Subsidiaries and (ii) deliver to each of the Lenders’ Advisors and the
Administrative Agent a true and correct copy of the bylaws (or amendment
thereto) or of the resolutions, minutes or consent of the board of directors, as
applicable, of the Borrower reflecting the formation of, and the
responsibilities, policies and procedures governing, the Strategic Transaction
Committee, which applicable document shall (A) require the Borrower or, if
applicable, any of its Subsidiaries to obtain the authorization of the Strategic
Transaction Committee before entering into any such financing, recapitalization,
strategic transaction or other similar opportunity or transaction and (B)
otherwise be in form and substance reasonably acceptable to the Required Lenders
(which approval may be evidenced in writing in an email or other form of written
communication sent to the Borrower or its counsel by a Lenders’ Advisor),
provided that such documents shall be treated as confidential information
delivered on a “professional eyes only” basis in accordance with confidentiality
agreements entered into between such Lenders’ Advisors and the Administrative
Agent, as applicable, and the Borrower. As used herein, “Qualified Independent
Director” shall mean (x) Jeffrey Leddy and (y) an individual who is not an
Affiliate, or a current or former employee, officer, member, or partner of the
Borrower or any of its Subsidiaries, Searchlight, Nantahala or any holder or any
Affiliate of any holder of the Borrower’s funded indebtedness or more than 5% of
the Borrower’s common stock.

 

Notwithstanding anything to the contrary herein, the Borrower and Administrative
Agent’s entry into a mutually acceptable confidentiality agreement after the
Effective Date shall be a condition precedent to the Borrower’s obligations with
respect to deliveries and sharing of information to the Administrative Agent
hereunder. Following the execution and delivery of such confidentiality
agreement by each of the Borrower and the Administrative Agent, the
Administrative Agent shall be permitted from time to time to make reasonable
inquiries and deliver reasonable diligence requests to Rothschild & Co, Inc., in
its capacity as a Lenders’ Advisor (“Rothschild”), and Rothschild shall be
permitted to respond to such reasonable inquiries and requests so long as the
delivery of such response and any corresponding written work product to the
Administrative Agent is approved by the Ad Hoc

 





 

 

Group and otherwise does not vitiate any applicable protections, privileges and
immunities of the Ad Hoc Group under applicable law.

 

SECTION 7.      Entire Agreement. This Amendment, the Amended Credit Agreement
and the other Loan Documents constitute the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
or any of them with respect to the subject matter hereof.

 

SECTION 8.    GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AMENDMENT, AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT
OF THIS AMENDMENT OR THE AMENDED CREDIT AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 9.      Consent to Jurisdiction; Waiver of Jury Trial. The jurisdiction
and waiver of jury trial provisions set forth in Sections 10.15 and 10.16 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.

 

SECTION 10.    Consent to Service of Process. Each party to this Amendment
irrevocably consents to the service of process in the manner provided for
notices in Section 10.02 of the Amended Credit Agreement. Nothing in any Loan
Document will affect the right of any party to this Amendment to serve process
in any other manner permitted by law.

 

SECTION 11.     Severability. Any term or provision of this Amendment which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction. If any provision of this
Amendment is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

 

SECTION 12.    Loan Document. This Amendment constitutes a “Loan Document” for
all purposes of the Amended Credit Agreement and the other Loan Documents.

 

SECTION 13.    Reaffirmation. Each of the undersigned Loan Parties (a)
acknowledges all of its obligations, undertakings and liabilities under the
Amended Credit Agreement and the other Loan Documents to which it is a party in
each case as amended hereby or in connection herewith and such obligations,
undertakings and liabilities (as so amended hereby), where applicable, are
hereby reaffirmed and remain in full force and effect on a continuous basis, (b)
agrees that its grant of security interests pursuant to the Security Agreement
is reaffirmed and remains in full force and effect after giving effect to this
Amendment and secures all Secured Obligations (as in effect after giving effect
hereto) and (c) acknowledges and agrees that the Secured Obligations, the
Obligations and the Guaranteed Obligations include, among other things and
without limitation, the New Incremental Term Loans, Revolving Credit Commitments
and Revolving Credit Loans, the Term Loans and other Loans.

 





 

 

SECTION 14.   Counterparts. This Amendment may be executed by the parties hereto
in any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by fax, email or
other electronic transmission (including in .pdf or .tif format) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

SECTION 15.    Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 16.   Effect of this Amendment. Except as expressly set forth in this
Amendment or any exhibits hereto, (a) this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent, in each case under the
Amended Credit Agreement or any other Loan Document, and (b) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Amended Credit Agreement or any other
Loan Document. Except as expressly set forth in this Amendment or any exhibits
hereto, each and every term, condition, obligation, covenant and agreement
contained in the Amended Credit Agreement and the other Loan Documents is hereby
ratified and reaffirmed in all respects and shall continue in full force and
effect. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in this Amendment or any exhibits hereto, operate
as a waiver of any right, power or remedy of any Lender or the Administrative
Agent under any of the Loan Documents, or constitute a waiver of any provision
of any of the Loan Documents. This Amendment shall not extinguish the
obligations for the payment of money outstanding under the Credit Agreement.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement, which shall remain in full
force and effect, except to any extent amended or modified by this Amendment.
Nothing implied in this Amendment shall be construed as a release or other
discharge of any of the Loan Parties from the Loan Documents. From and after the
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement shall, unless
expressly provided otherwise, be deemed to refer to the Amended Credit
Agreement. Each of the Loan Parties hereby consents to this Amendment and
confirms that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Credit Agreement
as amended hereby.

 

SECTION 17.    Successors and Assigns. This Amendment shall inure to the benefit
of and be binding upon each of the parties hereto, each Lender and the
successors and permitted assigns of each of the parties hereto and each Lender.

 

[Signature Pages Follow]

 





 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

  BORROWER:         GLOBAL EAGLE ENTERTAINMENT INC.         By: /s/ Christian
Mezger   Name: Christian Mezger   Title:   CFO         GUARANTORS:        
GLOBAL EAGLE SERVICES, LLC   AIRLINE MEDIA PRODUCTIONS, INC.   ENTERTAINMENT IN
MOTION, INC.   GLOBAL EAGLE ENTERTAINMENT   OPERATIONS SOLUTIONS, INC.  
INFLIGHT PRODUCTIONS USA INC.   POST MODERN EDIT, INC.   THE LAB AERO, INC.  
ROW 44, INC.   N44HQ, LLC   EMERGING MARKETS COMMUNICATIONS,   LLC   MARITIME
TELECOMMUNICATIONS   NETWORK, INC.   MTN INTERNATIONAL, INC.   MTN GOVERNMENT
SERVICES, INC.   MTN LICENSE CORP.   GLOBAL EAGLE TELECOM LICENSING   SUBSIDIARY
LLC   IFE SERVICES (USA), INC.         By:  /s/ Christian Mezger   Name:
Christian Mezger   Title:   CFO

 

Tenth Amendment





 

 

  CITIBANK, N.A., as Administrative Agent         By: /s/ Michael V. Moore  
Name:  Michael V. Moore   Title:    Vice President

 

Tenth Amendment

 



 

 

  ALM 2020, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  ALM 2020, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  ALM VII (R)-2, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit
Management (CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title:
Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  ALM VII (R)-2, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit
Management (CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title:
Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  ALM VII (R), LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President



 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  ALM VII (R), LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

        MPI (LONDON) LIMITED         /s/ Joseph D. Glatt   By: Apollo TRF MP
Management, LLC, its investment manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  MPI (LONDON) LIMITED         /s/ Joseph D. Glatt   By: Apollo TRF MP
Management, LLC, its investment manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  AP KENT CREDIT MASTER FUND, L.P.         /s/ Joseph D. Glatt   By: AP Kent
Management, LLC, its investment manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  AP KENT CREDIT MASTER FUND, L.P.         /s/ Joseph D. Glatt   By: AP Kent
Management, LLC, its investment manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  CADBURY MONDELEZ PENSION TRUST LIMITED         /s/ Joseph D. Glatt   By:
Apollo TRF CM Management, LLC, its investment manager   Name: Joseph D. Glatt  
Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  CADBURY MONDELEZ PENSION TRUST LIMITED         /s/ Joseph D. Glatt   By:
Apollo TRF CM Management, LLC, its investment manager   Name: Joseph D. Glatt  
Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  APOLLO TACTICAL INCOME FUND INC.       /s/ Joseph D. Glatt       By: Apollo
Credit Management, LLC, its investment adviser   Name: Joseph D. Glatt   Title:
Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  APOLLO TACTICAL INCOME FUND INC.       /s/ Joseph D. Glatt       By: Apollo
Credit Management, LLC, its investment adviser   Name: Joseph D. Glatt   Title:
Vice President

  

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  ALM XVIII, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

  

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  ALM XVIII, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

  

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

 



  APOLLO TR US BROADLY SYNDICATED LOAN LLC       /s/ Joseph D. Glatt   By:
Apollo Total Return Management LLC, its manager   Name: Joseph D. Glatt   Title:
Vice President        

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  APOLLO TR US BROADLY SYNDICATED LOAN LLC       /s/ Joseph D. Glatt   By:
Apollo Total Return Management LLC, its manager   Name: Joseph D. Glatt   Title:
Vice President        

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  ALM XIX, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

  

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  ALM XIX, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

  

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  ALM XVI, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  ALM XVI, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  RR 2 LTD       /s/ Joseph D. Glatt       By: Redding Ridge Asset Management
LLC, its collateral manager   Name: Joseph D. Glatt   Title: Chief Legal Officer

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  RR 2 LTD       /s/ Joseph D. Glatt       By: Redding Ridge Asset Management
LLC, its collateral manager   Name: Joseph D. Glatt   Title: Chief Legal Officer

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  RR 3 LTD       /s/ Joseph D. Glatt       By: Redding Ridge Asset Management
LLC, its collateral manager   Name: Joseph D. Glatt   Title: Chief Legal Officer

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  RR 3 LTD       /s/ Joseph D. Glatt       By: Redding Ridge Asset Management
LLC, its collateral manager   Name: Joseph D. Glatt   Title: Chief Legal Officer

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  RR 4 LTD       /s/ Joseph D. Glatt       By: Redding Ridge Asset Management
LLC, its asset manager   Name: Joseph D. Glatt   Title: Chief Legal Officer

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  RR 4 LTD       /s/ Joseph D. Glatt       By: Redding Ridge Asset Management
LLC, its asset manager   Name: Joseph D. Glatt   Title: Chief Legal Officer

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

  APOLLO CREDIT FUNDING V LTD.       /s/ Joseph D. Glatt       By: Apollo ST
Fund Management LLC, its investment adviser   Name: Joseph D. Glatt   Title:
Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  APOLLO CREDIT FUNDING V LTD.       /s/ Joseph D. Glatt       By: Apollo ST
Fund Management LLC, its investment adviser   Name: Joseph D. Glatt   Title:
Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

ALM VII, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 



ALM VII, LTD.       /s/ Joseph D. Glatt       By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

  

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

RR 1 LTD       /s/ Joseph D. Glatt       By: Redding Ridge Asset Management LLC,
Management Series 2, its collateral manager   Name: Joseph D. Glatt   Title:
Chief Legal Officer

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 



RR 1 LTD       /s/ Joseph D. Glatt       By: Redding Ridge Asset Management LLC,
Management Series 2, its collateral manager   Name: Joseph D. Glatt   Title:
Chief Legal Officer

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  APOLLO SENIOR FLOATING RATE FUND INC.       /s/ Joseph D. Glatt   By: Apollo
Credit Management, LLC, its investment manager   Name: Joseph D. Glatt   Title:
Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

 

  APOLLO SENIOR FLOATING RATE FUND INC.       /s/ Joseph D. Glatt   By: Apollo
Credit Management, LLC, its investment manager   Name: Joseph D. Glatt   Title:
Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 



  APOLLO CREDIT FUNDING IV LTD.       /s/ Joseph D. Glatt         By: Apollo ST
Fund Management LLC, its collateral manager   Name: Joseph D. Glatt   Title:
Vice President

 



[Signature Page to Tenth Amendment to Credit Agreement]

  





 

 



  APOLLO CREDIT FUNDING VI, LTD.       /s/ Joseph D. Glatt          By: Apollo
ST Fund Management LLC, its investment adviser   Name: Joseph D. Glatt   Title:
Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  APOLLO CREDIT FUNDING III LTD.       /s/ Joseph D. Glatt          By: Apollo
ST Fund Management LLC, its investment manager   Name: Joseph D. Glatt   Title:
Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  SCHLUMBERGER COMMON INVESTMENT FUND LIMITED, acting as trustee for
Schlumberger UK Common Investment Fund       /s/ Joseph D. Glatt      By: Apollo
Management International LLP, its investment manager   Name: Joseph D. Glatt  
Title: Vice President

  



 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  HSBC DIVERSIFIED LOAN FUND – SYNDICATED LOAN A S.A R.L       /s/ Joseph D.
Glatt      By: Apollo Management International LLP, its portfolio manager  
Name: Joseph D. Glatt   Title: Vice President    

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  ALM XVII, LTD.       /s/ Joseph D. Glatt          By: Apollo Credit Management
(CLO), LLC, its collateral manager   Name: Joseph D. Glatt   Title: Vice
President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  SOUND POINT CAPITAL MANAGEMENT, LP, as Term Lender       /s/ Kevin Gerlitz    
    Name: Kevin Gerlitz   Title: Chief Financial Officer       Signed for and on
behalf of:       AMERICAN BEACON SOUND POINT ENHANCED INCOME FUND       AMERICAN
BEACON SOUND POINT FLOATING RATE INCOME   FUND A SERIES OF AMERICAN BEACON FUNDS
      KAISER FOUNDATION HOSPITALS       KAISER PERMANENTE GROUP TRUST      
PRIVILEGE UNDERWRITERS RECIPROCAL EXCHANGE       PURE INSURANCE COMPANY      
SOUND POINT CLO III R LTD       SOUND POINT CLO IV R LTD       SOUND POINT CLO
IX LTD       SOUND POINT CLO V R LTD       SOUND POINT CLO VI R LTD (FKA) SOUND
POINT CLO VI LTD       SOUND POINT CLO VII R LTD       SOUND POINT CLO VIII R
LTD (FKA) SOUND POINT CLO VIII LTD       SOUND POINT CLO X LTD       SOUND POINT
CLO XI LTD       SOUND POINT CLO XII LTD       SOUND POINT CLO XIV LTD      
SOUND POINT CLO XV LTD       SOUND POINT CLO XXIV LTD       SOUND POINT SENIOR
FLOATING RATE MASTER FUND LP   (SOUND POINT CAPITAL MANAGEMENT LP)

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 



  Carlyle Investment Management LLC       Signed for and on behalf of:      
Carlyle Global Market Strategies CLO 2012-3, Ltd.   Carlyle Global Market
Strategies CLO 2012-4, Ltd.   Carlyle Global Market Strategies CLO 2013-1, Ltd.
  Carlyle Global Market Strategies CLO 2013-2, Ltd.   Carlyle Global Market
Strategies CLO 2013-3, Ltd.   Carlyle Global Market Strategies CLO 2013-4, Ltd.
  Carlyle Global Market Strategies CLO 2014-1, Ltd.   Carlyle Global Market
Strategies CLO 2014-2-R, Ltd.   Carlyle Global Market Strategies CLO 2014-3-R,
Ltd.   Carlyle Global Market Strategies CLO 2014-4R, Ltd.   Carlyle Global
Market Strategies CLO 2014-5, Ltd.   Carlyle Global Market Strategies CLO
2015-1,Ltd.   Carlyle Global Market Strategies CLO 2015-2, Ltd.   Carlyle Global
Market Strategies CLO 2015-3, Ltd.   Carlyle Global Market Strategies CLO
2015-4, Ltd.   Carlyle Global Market Strategies CLO 2015-5, Ltd.   Carlyle
Global Market Strategies CLO 2016-1, Ltd.   Carlyle Global Market Strategies CLO
2016-2, Ltd.   Carlyle Global Market Strategies CLO 2016-3, Ltd.   Carlyle US
CLO 2016-4, Ltd.   Carlyle US CLO 2017-1, Ltd.   Carlyle US CLO 2017-2, Ltd.  
Carlyle US CLO 2017-3, Ltd.   Carlyle US CLO 2017-4, Ltd.   Carlyle US CLO
2017-5 Ltd.   Carlyle US CLO 2019-2, Ltd.       , as Term Lender

 



  /s/ Glori Graziano   Name: Glori Graziano   Title:Managing Director

 



[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



 

BlackRock Credit Alpha Master Fund L.P.

By: BlackRock Financial Management Inc., in its capacity as investment advisor 

      /s/ Sunil Aggarwal  

Name: Sunil Aggarwal

 

Title: Authorized Signatory

 



 

HC NCBR FUND 

By: BlackRock Financial Management, Inc., in its capacity as investment advisor

      /s/ Sunil Aggarwal   Name: Sunil Aggarwal   Title: Authorized Signatory

 



 

The Obsidian Master Fund 

By: BlackRock Financial Management, Inc., its Investment Advisor

      /s/ Sunil Aggarwal   Name: Sunil Aggarwal   Title: Authorized Signatory

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  AGF Floating Rate Income   Fund By: Eaton Vance   Management as Portfolio  
Manager, as Lender         By: /s/ Michael B. Botthof   Name: Michael B. Botthof
  Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  Brighthouse Funds Trust I - Brighthouse/   Eaton Vance Floating Rate Portfolio
  By: Eaton Vance Management   as Investment Sub-Advisor, as Lender         By:
/s/ Michael B. Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  Eaton Vance CLO 2013-1 LTD.   By: Eaton Vance Management   Portfolio Manager  
    , as Lender         By: /s/ Michael B. Botthof   Name: Michael B. Botthof  
Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 



  Eaton Vance CLO 2014-1R, Ltd.   By: Eaton Vance Management   As Investment
Advisor       , as Lender         By: /s/ Michael B. Botthof   Name: Michael B.
Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

 



  Eaton Vance CLO 2015-1 Ltd.   By: Eaton Vance Management   Portfolio Manager  
    , as Lender

 

  By: /s/ Michael B. Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  Eaton Vance CLO 2018-1, Ltd.   By: Eaton Vance Management   Portfolio Manager
      , as Lender

 



  By: /s/ Michael B. Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

 

  Eaton Vance CLO 2019-1, Ltd.   By: Eaton Vance Management   As Investment
Advisor       , as Lender

 



  By: /s/ Michael B. Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

 

  Eaton Vance Floating-Rate   Income Plus Fund   By: Eaton Vance Management   as
Investment Advisor       , as Lender

 



  By: /s/ Michael B. Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

 

  Eaton Vance Floating-Rate 2022 Target Term   Trust   By: Eaton Vance
Management   as Investment Advisor       , as Lender

 



  By: /s/ Michael B. Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 



 

  Eaton Vance Senior Floating-Rate Trust   By: Eaton Vance Management as
Investment Advisor       , as Lender

 



  By: /s/ Michael B. Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  Eaton Vance Floating-Rate   Income Trust   By: Eaton Vance Management   as
Investment Advisor       , as Lender

 



  By: /s/ Michael B. Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

 

  Eaton Vance International (Cayman Islands)   Floating-Rate Income Portfolio  
By: Eaton Vance Management as Investment   Advisor       , as Lender

 



  By: /s/ Michael B. Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

 

  Eaton Vance Senior Income Trust   By: Eaton Vance Management as Investment
Advisor       , as Lender

 



  By: /s/ Michael B. Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 





 

 

  Eaton Vance Short Duration Diversified Income Fund   By: Eaton Vance
Management as Investment Advisor         , as Lender         By: /s/ Michael B.
Botthof   Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  Eaton Vance Institutional Senior Loan Fund   By: Eaton Vance Management as
Investment Advisor         , as Lender         By: /s/ Michael B. Botthof  
Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  Eaton Vance Limited Duration Income Fund   By: Eaton Vance Management as
Investment Advisor         , as Lender         By: /s/ Michael B. Botthof  
Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  Eaton Vance Floating Rate Portfolio   By: Boston Management and Research as
Investment Advisor         , as Lender         By: /s/ Michael B. Botthof  
Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  Senior Debt Portfolio   By: Boston Management and Research as Investment
Advisor         , as Lender         By: /s/ Michael B. Botthof   Name: Michael
B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  Eaton Vance VT   Floating-Rate Income Fund   By: Eaton Vance Management as
Investment Advisor         , as Lender         By: /s/ Michael B. Botthof  
Name: Michael B. Botthof   Title: Vice President

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 

  Wasserstein Debt Opportunities Management, L.P., as Term Lender       /s/
Rajay Bagaria   Name: Rajay Bagaria   Title: President & CIO

 

  For any Term Lender requiring a second signature line:       /s/ Rajay Bagaria
  Name: Rajay Bagaria   Title: President & CIO       Wasserstein Consenting
Funds:       Wasserstein Short Duration Fund LP       Wasserstein Short Duration
High Income Fund LP

 

[Signature Page to Tenth Amendment to Credit Agreement]

 



 

 



Exhibit A

 

Third Amendment to Securities Purchase Agreement

 

Filed as Exhibit 10.2 to the Company’s Current Report filed on April 16, 2020

 



 

 

Exhibit B

 

Form of thirteen-week budget cash flow forecast

 

 